Citation Nr: 1428238	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residual fracture, medial malleolus, of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision for the Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional Office (RO).

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Pittsburgh, Pennsylvania.  A transcript of this proceeding is of record.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDING OF FACT

The service-connected residual fracture, medial malleolus, of the left ankle, more closely approximates impairment of the fibula with slight ankle disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residual fracture, medial malleolus, of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In September 2009, the agency of original jurisdiction (AOJ) provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013). Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  This letter also provided the Veteran with the notice pursuant to Dingess.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has obtained copies of the Veteran's service treatment and personnel records, and has reviewed the evidence in the Virtual VA system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The record indicates that the Veteran was also afforded a VA examination in October 2009, and the results of which have been included in the claims file for review.  This examination involved review of the claims file and thorough examination of the Veteran.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While it has been over four years since the last VA examination, the Veteran testified that his symptoms have not worsened since.  As stated, the Board finds that that the August 2011 examination report on file contains sufficient findings with which to properly evaluate the Veteran's claim for an increased disability rating for his left ankle disability and is thus deemed adequate.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, in March 2012, the Veteran had the opportunity to testify before the Board via videoconference, over which the undersigned presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned clarified the issue on appeal, inquired as to the severity of the Veteran's asserted symptoms, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran has been in receipt of a 10 percent rating for service-connected left ankle condition since May 1970.  In July 2009, he requested a higher disability rating for his service-connected disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.                            38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45 , 4.59 (2013).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Pursuant to the rating criteria for impairment of the tibia or fibula, the Veteran's service-connected residuals fracture, medial malleolus, of the left ankle is rated 10 percent disabling under Diagnostic Code 5262, based on ankle disability.  38 C.F.R. § 4.71a.  

In pertinent part, Diagnostic Code 5262 provides a 10 percent rating for malunion of the tibia and fibula resulting in slight ankle disability, a 20 percent rating for moderate ankle disability, and a 30 percent rating for marked ankle disability.  Nonunion of the tibia and fibula, with loose motion requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a . 

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle. A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  Id. 

Normal range of motion for the ankle is from 0 to 20 degrees dorsiflexion, and from 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71a , Plate II.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the service-connected residual fracture, medial malleolus, of the left ankle.  As discussed below, the evidence of record indicates the service-connected disability more closely approximates impairment of the fibula with slight ankle disability.  Moderate ankle disability has not been shown. 

In this regard, the Veteran was afforded a VA examination in October 2009 where the Veteran reported he took over-the-counter medication or prescribed pain medication he had for another condition for his ankle symptoms.  He stated he was a retired police office and his condition would not affect his usual occupation or his ability to enjoy his recreational activities.  The Veteran stated that through the years he was able to work as a canine force police officer. 

He reported pain and locking flares of the left ankle with left medial malleolus prominence and swelling.  The Veteran denied any additional trauma, injury, or surgery since the in-service injury.  He reported flares occurring daily if walking more than a mile.  If standing more than 15 to 20 minutes, the Veteran stated he will have a dull, aching pain which was rated as a 6 on a scale of 10.  He also reported daily flares occurring of locking with flexion, standing, or sitting.  When walking up or down stairs, he reported a locking sensation with rubbing of the "bone to bone" sensation with flexion and extension.  He treats his symptoms by soaking his ankle in a vibrating water foot tub and his wife will massage his ankle.  He has also treated his ankle with a heat wrap and occasional Ace wraps to the ankle.  He attempts to loosen his ankle with flexion and extension, resolving the locking within 15 to 20 minutes.  The Veteran denied weakness, instability, and giving way.  During cold weather, he experienced chronic stiffness and worsening. 

The Veteran reported chronic, constant swelling as a larger bone malleolus prominence rather than a soft tissue swelling or edema.  He cited warmth during flares.  The Veteran denied redness, easy fatigability and lack of endurance.  The Veteran reported limitation of motion, and functional impairment during flare ups.  He denied the use of a brace, cane, corrective shoes, inserts, insoles.  There was no evidence of pes planus, abnormal shoe wear or callus formation.  He denied dislocation or recurrent subluxation and any diagnosis of inflammatory arthritis or constitutional symptoms.  The Veteran denied the use of a prosthetic or a prosthetic implant.  He also stated that when standing he had to adjust and alter his weight, standing on one foot or the other at times, to relieve the discomfort. 

A physical examination revealed the left ankle was asymmetrical and noted to have a larger bony prominence to the medial malleolus, otherwise unremarkable.  There was no other bone or joint involvement and, therefore, the examiner noted no additional examination was necessary.  There was no redness, swelling, effusion, or peripheral edema noted.  Circulation, sensation and movement were good.  The examiner noted that upon palpation, no crepitus was felt and there was no clicking.  The ankle was cool to the touch. 

The range of motion of the left ankle was 20 degrees dorsiflexion, 0 degrees absent, with no pain.  The plantar flexion was 45 degrees, 0 degrees absent, with no pain.  The repetitive range of motion did not change the degrees or cause pain, weakness, or easy fatigability.  There were no limiting factors, flare ups, muscle atrophy, weakness, paralysis, or contractures.  There was no abnormal varus-valgus angulation of the os calcis in relation to the long axis of tibia and fibula.

An x-ray of the left ankle/distal tibia/fibula revealed no recent fractures or bony destructive changes in advanced degenerative changes of the ankle joint with prominent anterior osteophyte formation involving the tibiotalar joint.  The ankle mortise was intact.  The remote transverse fracture of the medial malleolus was ununited.  The irregularity of the lateral mid malleolus suggested a remote healed fracture.  There was no soft tissue swelling and the remainder of the tibia and fibula to include the left knee joint was within normal limits. 

The Veteran was diagnosed with a fracture of the left ankle with internal fixation, which healed in 1969 and traumatic degenerative arthritis of the left ankle. 

The Veteran testified at the March 2012 Board hearing that his symptoms have gotten worse during the past eight years as the ankle has become more limiting.  He stated that he is currently taking Vicodin as part of treatment for other medical issues which has masked his left ankle symptomatology.  He stated that he experiences general soreness and swelling in his left ankle.  He also stated that every so often when he steps off a curb, it will give way.  The Veteran testified he is no longer a police officer working with canines and, therefore, his symptoms have improved as the pressure has decreased.  The Veteran stated that flare ups do not last very long.  When he experiences locking up, the pain is severe and he has to stop immediately and slowly work his ankle. 

The evidence of record reveals symptomatology analogous to no more than slight limitation of motion of the ankle, and there is no additional functional impairment due to pain or repetition. See 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca, 8 Vet. App. at 205.  While the Veteran does experience pain of the left ankle, the pain does not raise to the level of a marked limitation of motion of the ankle under Diagnostic Code 5271.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2013) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  Thus, a higher rating under Diagnostic Code 5271 is not warranted.  Additionally, the ankle was found to be stable on examination and has full range of motion.  His subjective complaints of flare ups and pain do not result in impairment such that his left ankle disability more nearly approximates a moderate level of disability under Diagnostic Code 5262. 

Therefore, fully considering the lay and medical evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's residual fractures, medial malleolus, of the left ankle as it more closely approximates an impairment of the fibula with slight ankle disability.                     38 C.F.R. §§ 4.3, 4.7; DeLuca, 8 Vet. App. at 202. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In this regard, all symptomatology associated with his fracture are contemplated in Diagnostic Code 5262; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that a claim for an increased rating can encompass a claim for individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.   Here, the record reflects that, during the course of the current appeal, entitlement to TDIU was denied in the November 2009 rating decision.  The Veteran did not file a Notice of Disagreement with that denial.  The Veteran's left ankle disability is his only service-connected disability.  Moreover, the 2013 VA examiner noted the Veteran's service-connected left ankle disability does not impact his occupational functioning.  Accordingly, the Board finds that no further action pursuant to Rice is required. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for residual fracture, medial malleolus, of the left ankle, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


